Citation Nr: 1011986	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  08-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to August 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating 
decision issued by the RO.

The Veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a video-conference hearing in February 2010.  
The transcript of the hearing is of record.


FINDINGS OF FACT

1.  The VA has fully informed the Veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.

2.  The Veteran is not shown to have PTSD due to event or 
incident of his period of service.  His claimed stressor(s) 
could not be verified.


CONCLUSION OF LAW

The Veteran is not shown to have an acquired psychiatric 
disability manifested by PTSD due to disease or injury that 
was incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in July 2007.  This letter notified the Veteran 
of VA's responsibilities in obtaining information to assist 
him in completing his claim and identified his duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the July 2007 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  In this regard, the Board acknowledges that the 
record indicates that the Veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency, such as the SSA.  Here, the Board finds 
that the SSA records are not relevant to this claim, because 
he is receiving SSA disability benefits for a heart disorder 
and not for PTSD or any other psychiatric disorder.  See Golz 
v. Shinseki, No. 2009-7039 (Fed. Cir. Jan. 4, 2010), citing 
McGee v. Peake, 511 F.3d 1352, 1357 (Fed. Cir. 2008); 
Murinscak v. Derwinski, 2 Vet. App. 363, 370 (1992).  
Accordingly, there is no prejudice to the Veteran in not 
obtaining such records.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Law and Regulations

The law provides that service connection may be granted to a 
veteran for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  As a general matter, service 
connection for a disability on the basis of the merits of 
such claim is focused upon (1) the existence of a current 
disability; (2) the existence of the disease or injury in 
service, and; (3) a relationship or nexus between the current 
disability and any injury or disease during service.  See 
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (2009); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor actually occurred.

If the Veteran did not engage in combat with the enemy, his 
own testimony by itself is not sufficient to establish the 
incurrence of a stressor; rather, there must be service 
records or other credible supporting evidence to corroborate 
his testimony.  Zarycki v. Brown, 6 Vet. App. 91 (1993); 
Doran v. Brown, 6 Vet. App. 283 (1994).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence. 38 C.F.R. § 3.102 (2009).

Factual Background and Analysis

The Veteran submitted his claim for service connection for 
PTSD in June 2007.  His alleged stressor was witnessing the 
death of an aircraft pilot in a failed night launch from the 
USS Hancock some time around June 1974, when the aircraft 
went off the catapult, but fail to gain lift, and crashed in 
to the ocean.

Service personnel records and service treatment records show 
that the Veteran did have service aboard the USS Hancock in 
some time in 1973 and 1975. He was seen for a psychiatric 
evaluation in March 1975 concerning six months of aggressive, 
violent behavior usually related to episodic alcoholic 
binges.  The examiner opined that the Veteran suffered from 
more serious underlying psychiatric problems, possibly 
schizoid or passive aggressive personality disorder.  It was 
reported that the Veteran could no longer be effective aboard 
the ship and hospitalization and alcoholic rehabilitation 
counseling were recommended.  

Post service, there has been no confirmed diagnosis of PTSD.  
In this regard, in a June 2007 VA Mental Health Clinic triage 
interview note the diagnosis was adjustment disorder, 
unspecified.  The Board is aware of an undated VA record, 
received in April 2008, in which the licensed clinical social 
worker (LCSW) reports that a recent preliminary screening for 
PTSD indicated that the Veteran may have experienced a 
traumatic event while in the military that continues to have 
a negative impact on him.  The Veteran was encouraged to fill 
out the application for the PTS recovery program, if so 
inclined.

Notwithstanding a confirmed diagnosis of PTSD, the Board 
notes that service connection also requires credible 
supporting evidence that the claimed in-service stressor 
occurred and a link established by medical evidence between 
current symptoms and an in-service stressor.  

In this regard, the Board notes that the RO researched the 
Veteran's unit records to verify the occurrence of his 
claimed stressor(s).  In July 2009, the RO Joint Services 
Records Research Center (JSRRC) coordinator determined that 
the Veteran had failed to submit information sufficient 
enough to allow for meaningful research of records to 
corroborate the occurrence of the claimed stressful events.   

The JSSRC coordinator documented the Veteran's contention 
that in June 1974, he witnessed a plane launched from the USS 
Hancock that crashed into the water, was run over by the 
ship, killing the pilot in the process.  The Veteran did not 
remember the name of the pilot killed.

The JSSRC coordinator noted that service personnel records 
showed the Veteran's sea duty began in September 1972 and he 
was assigned to the Attack Squadron 212 (ATKRON) in December 
1972.   Service treatment records show the Veteran was aboard 
the USS Hancock from July 1973 to November 1973 and from 
April 1975 to August 1975.  In this regard, the JSSRC 
coordinator reported that research showed that in September 
1972 (prior to the Veteran's assignment to ATKRON and his 
service aboard the USS Hancock) a plane failed to launch from 
the ship and fell into the water.  However, there was no 
casualty as the pilot was rescued.

A search of the Internet revealed that in June 1966, during a 
night catapult launch from the USS Hancock, the bridle 
connecting the catapult to the aircraft broke, causing a 
plane to launch with insufficient speed, resulting in a crash 
into the ocean, killing the pilot.  This occurred many years 
before the Veteran entered service and was assigned to the 
Hancock.  (see http://www.usshancockcv19.com/mias.htm).  
There are no other known incidents involving similar 
circumstances on the USS Hancock, as was described by the 
Veteran.  

Regardless of the lack of a confirmed diagnosis of PTSD, the 
fact remains that the evidence of record simply fails to 
verify the occurrence of claimed in-service stressor.  
Despite his contentions, without credible evidence of an in-
service stressor(s) the criteria for service connection for 
PTSD are not met.  The law is clear, that absent evidence of 
a combat-related stressor, the record must contain service 
records or other corroborative evidence that substantiates 
the occurrence of an in-service stressor.  See Gaines v. 
West, 11 Vet. App. at 357-58 (1998).

To date, the RO has not afforded the Veteran a VA 
examination, with an opinion as to the etiology of his 
claimed PTSD.  See 38 U.S.C.A. § 5103A(d).  In this case, the 
lack of a diagnosis of PTSD is not the sole issue of 
contention.  Equally significant, the evidence of record 
fails to establish verification of the claimed stressor(s).  
Thus, there is no reasonable possibility that a VA 
examination would result in findings favorable to the Veteran 
and an etiology opinion is not "necessary."  See generally 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As the Veteran fails to provide evidence of an in-service 
stressor(s) during his time of service, service connection 
for PTSD is not warranted.  The Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the Veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.


ORDER

Entitlement to service connection for PTSD is denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


